The Honorable Wayne Wagner State Representative P.O. Box 1135 Manila, AR 72442
Dear Representative Wagner:
This is in response to your request for an opinion concerning the responsibility of expenses for persons sentenced in municipal courts to serve their sentences in county jails. Your specific question is as follows:
  If a municipal prisoner is tried, convicted and sentenced to serve his time in the county jail, who is to be responsible for the expense of the prisoner while he is serving out his time there?
This question has been addressed previously in Op. Att'y. Gen.91-040, a copy of which is enclosed. Specifically, that opinion concluded that once sentenced to the county jail, an offender becomes a county prisoner and the city has no continuing financial responsibility in connection with that prisoner.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
SD/WB:cyh